DETAILED ACTION
	This Office action is responsive to communication received 08/24/2021 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Meikle (Reg. No. 32,868) on September 02, 2021.  See the Examiner-Initiated Interview Summary, attached to this Office action. 
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 – line 9, “the” (second occurrence) has been CHANGED to --a--;
Claim 1 – line 10, “the” (first occurrence) has been CHANGED to --a--; 
Claim 1 – line 28, “the” (first occurrence) has been CHANGED to --a--; 
Claim 12 – line 2, “the” (third occurrence) has been CHANGED to --a--;
Claim 13 – line 2, “the” (third occurrence) has been CHANGED to --a--;
Claim 14 – line 2, “the” (third occurrence) has been CHANGED to --a--;
Claim 15 – line 2, “the” (third occurrence) has been CHANGED to --a--;
Claim 16 – line 2, “the” (third occurrence) has been CHANGED to --a--;
Claim 17 – line 2, “the” (third occurrence) has been CHANGED to --a--;
Claim 18 – line 2, “the” (third occurrence) has been CHANGED to --a--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 12-22 are allowable over the prior art references of record in view of the arguments advanced by the applicant’s attorney on scanned page 2, line 20 through scanned page 3, line 12, received with the REMARKS of 08/24/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711





/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711